Citation Nr: 9913712	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision which, in pertinent 
part, granted service connection for PTSD and assigned that 
disability a 30 percent rating, effective October 2, 1996.

In January 1999, the Board remanded the veteran's claim in 
order to provide him the opportunity, as he had requested, to 
attend a Travel Board hearing before a Member of the Board.  
The file contains a copy of the transcript of the veteran's 
February 1999 hearing, held before the undersigned, at the 
RO.

The Board notes that, during the course of his appeal, the 
veteran has asserted that his hypertension is due to his 
PTSD.  In addition, he has indicated his desire to appeal a 
May 1998 decision of the RO, denying his claim of service 
connection for hypertension as secondary to his service-
connected PTSD.  As this issue has not been developed for 
appeal, it is referred to the RO for further appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record presents an approximate balance of positive 
and negative evidence as to whether, as a result of his 
service-connected PTSD, the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, with psychoneurotic symptoms of such 
severity and persistence as to cause severe  impairment in 
his ability to obtain or retain employment.


3.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that his PTSD symptoms are 
totally incapacitating so as to result in virtual isolation 
from the community and a demonstrable inability to obtain or 
retain employment

4.  Applying the rating criteria in effect on and after 
November 7, 1996, the evidence of record does not reflect 
that the appellant suffers total occupational and social 
impairment due solely to his PTSD symptoms.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
holds that the criteria for a disability rating of 70 percent 
for PTSD have been met under the criteria in effect prior to 
November 7, 1996.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 4.132, Diagnostic Code 
9411 (1996).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met, either under the schedular 
criteria in effect before November 7, 1996, or under the 
schedular criteria in effect on and after November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 4.130, Diagnostic Code 9411 
(1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran served a portion of 
his two years in service as a rifleman with the United States 
Marine Corps in Vietnam.

A September 1996 VA outpatient treatment record indicated 
that the veteran would not begin PTSD group treatment at that 
time, due to problems with hypertension and possible 
reactivity to intense group discussions.

In October 1996, the veteran submitted a claim of service 
connection for PTSD.

In a November 1996 letter, a staff psychologist from a VA 
medical center (VAMC) indicated that the veteran reported 
combat-related nightmares, exaggerated startle response, and 
flashbacks.  The VA physician indicated that the veteran's 
score on the Mississippi Scale was well above the highest 
cut-off used to establish a very high probability diagnosis 
of PTSD.  The staff psychologist also reported that, while 
the veteran was originally scheduled for group therapy for 
treatment for his PTSD, it was determined that this would not 
be advisable until such a time as his uncontrolled 
hypertension could be brought under control.
 
VA discharge summaries indicated that the veteran was 
admitted for treatment, for problems associated with 
hypertension, on three occasions over a period from September 
to December 1996.  Clinical records dated from November 1996 
through April 1997 provide details of treatment received for 
these hypertension-related problems.

In a PTSD questionnaire submitted in December 1996, the 
veteran reported his job history.  He indicated that he had 
held his last job in maintenance, at a Marriott Hotel, from 
1990 until 1995, at which time he had quit work because he 
was unable to deal with time demands or stress.  

In a January 1997 letter, a second VAMC staff psychologist 
reported that the veteran had both medical and psychiatric 
problems which precluded effective employment in the 
community.  It was noted that the veteran experienced severe 
tachycardia, flashbacks, sleeplessness, depression, and 
anxiety stemming from PTSD.  The psychologist noted that the 
veteran had significantly severe scores on the Reaction Index 
(PTSD Scale) as well as on the Center for Epidemiologic 
Depression Scale from the National Institute for Mental 
Health.  He stated that it was believed that significant 
stresses at the present time could conceivably precipitate a 
cardiovascular attack.  The physician indicated that it was 
his view that the veteran should receive the necessary 
compensation to provide him with full disability.  He also 
stated that the veteran was unlikely to improve significantly 
in the foreseeable future.      

In May 1997 letters, a VA physician indicated that the 
veteran suffered from PTSD and from severe hypertension, 
which was very difficulty to control.  In a summary of 
psychological test findings dated May 14, 1997, the VA 
physician indicated that it was clear that specific 
experiences in Vietnam were at the root of the veteran's 
disturbances.  He reported that the veteran's scores on 
psychological tests assessing depression , PTSD, inter-
personal relationships, and a personality profile including 
thought and perceptual disorders, were all severely abnormal 
as well.  The physician went on to state the following:

In essence, all of the criteria for 
severe PTSD are met, which are the cause 
of his severe hypertension.  As a 
consequence he is permanently and totally 
disabled.  He could not possibly become 
engaged in gainful employment on a job in 
the community.  Such stress could evoke a 
cerebral vascular accident (stroke).  In 
fact, we have been reluctant to include 
him in a stress management group for fear 
of bringing about such an unfortunate 
incident.

Summary of Psychological Test Findings, dated May 14, 1997.

A June 1997 VA discharge summary indicated that he veteran 
was admitted with a two-year history of hypertension with 
complications including a right-sided stroke and questionable 
hypertensive heart disease.  The discharge diagnoses were 
hypertension, out of control; status post cerebrovascular 
accident; and PTSD.


In a July 1997 letter, a VA physician indicated that the 
veteran's hypertension had been unresponsive to various 
treatment procedures and medications.  He reported that the 
veteran's PTSD was causal to his hypertension, with PTSD 
being the primary AXIS I diagnosis and hypertension being a 
secondary AXIS III diagnosis.  The physician also found that 
the veteran had no apparent AXIS II developmental disorder 
and that his AXIS IV psychosocial disorder was occupational 
problems, severe.  Under AXIS V, Global Assessment 
Functioning (GAF) score, it was noted that the veteran's GAF 
score was 50, and that he had serious symptoms and was unable 
to hold a job due to cardiovascular problems and irascible 
behavior.

The report of a December 1997 VA PTSD examination indicates 
that the veteran's occupational history included a variety of 
jobs for brief periods of time.  It was reported that the 
veteran usually had confrontations with authority figures and 
left his employment.  The veteran reported that he had last 
worked in 1995, as chief of maintenance for a couple of 
months before he "blew up" and could not handle interacting 
with people in charge.  He evidently frightened them and was 
escorted off of the grounds.  It was noted that, as a 
domiciliary resident, he was given therapeutic work 
assignments that were not too stressful.  The examiner noted 
that the veteran saw himself as unable to work because of his 
PTSD symptoms.   It was stated that the veteran reportedly 
anticipated he would lose control of his temper and that he 
feared he would hurt someone.  The examining physician noted 
statements reported in letters from the veteran's treating VA 
psychologist, which have already been described above in 
detail.  Under "Social History", it was reported that the 
veteran had been married three times and that he got along 
well with one of his two sons.  The veteran reportedly 
indicated that he had lost two wives to violence and that 
they were scared of him due to his PTSD symptoms.  It was 
noted that, for the past year, his current wife (of 13 years) 
had been living with her mother and son while the veteran was 
a resident in the domiciliary.  The veteran's low frustration 
tolerance was noted to remain a problem for him during the 
time he spent in the domiciliary.


Upon mental status examination, the examining physician found 
that the veteran had fully met all of the diagnostic criteria 
necessary to establish a diagnosis of PTSD.  Symptoms were 
noted to include persistent re-experiencing of the trauma in 
the form of daily intrusive thoughts, frequent dreams of 
combat, and flashbacks occurring about two or three times a 
month.  He reportedly had worse feelings in situations that 
reminded him of Vietnam.  Symptoms of persistent avoidance of 
associated stimuli included avoiding crowds, being a loner, 
avoiding talking about Vietnam, trying to block out memories, 
diminished interest in significant activities, feeling 
detached from everybody, and numbing of affect.  In addition, 
the examiner reported that persistent symptoms of increased 
arousal included sleeping only three to four hours a night, 
feeling very irritable, having such difficulty controlling 
his temper that he was unable to hold gainful employment, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, physiological reactivity to symbolic events, and 
survivor guilt.  Further mental status examination revealed 
that the veteran was oriented "times four" (i.e., fully 
oriented in all spheres), that he was neatly and casually 
dressed, that his manner was quiet and cooperative, and that 
his facial expression communicated despair and resignation.  
The examiner noted that the veteran admitted to auditory 
hallucinations in which he heard voices of his friends who 
were killed, vague suicidal ideation without intent or plan, 
and memory problems.  During testing, the veteran reportedly 
recalled two of three objects correctly on delayed recall, 
and had difficulty with attention, making three errors on 
serial sevens.  The diagnosis included chronic PTSD.  The 
examiner reported a GAF score equal to 40, and noted 
impairment in reality testing, with auditory hallucinations 
during flashbacks.  In closing notes, the VA physician stated 
that the veteran had very severe social and industrial 
impairments related to his PTSD symptoms.  He also found that 
the veteran was totally unemployable at this time due to his 
PTSD, hypertension, and stroke residuals.  
 
In a January 1998 RO rating decision, service connection was 
granted for PTSD.  A 30 percent rating was assigned, 
effective from October 2, 1996.

With his February 1998 notice of disagreement, the veteran 
submitted copies of December 1996 and September 1997 letters 
from a VA physician in the VAMC's nephrology/hypertension 
service.  The letters indicated that the veteran had severe 
hypertension that interfered with his employment.  One of the 
letters appears to have originally stated that the veteran's 
underlying PTSD was "most likely" also contributing to the 
difficulties with blood pressure management.  For reasons 
unknown to the Board, the words "most likely" have been 
covered by white ink.

A February 1998 decision from the Social Security 
Administration (SSA) indicated that the veteran had not 
performed any substantial gainful activity since March 1995 
and that the veteran's PTSD and essential hypertension were 
considered severe impairments under the Social Security Act.  
The decision held that the veteran was entitled to disability 
insurance benefits, commencing in March 1995. 

In a December 1998 informal hearing presentation before the 
Board, the veteran's service representative asserted that the 
findings of the December 1997 VA examination report were 
consistent with a total evaluation for PTSD.  Specifically, 
the service representative pointed to the December 1998 
finding that the veteran has very severe social and 
industrial impairments related to his PTSD symptoms, and the 
assigned GAF score of 40.    

During his February 1999 hearing before the undersigned 
Member of the Board, the veteran indicated that, following a 
violent incident in 1995, he signed in and was admitted for 
two to three weeks of treatment at the West Los Angeles VAMC.  
He stated that he currently received treatment at a VA 
facility at Long Beach.  The veteran testified that the 
physicians would not let him go to group therapy due to his 
severe  hypertension and fear of stroke or heart attack.  He 
stated that his current treatment included only medication.  
He noted that he had been married to his current wife for the 
past 13 years and noted that, after a violent episode, they 
are now living apart until he "gets his head together."  
During the hearing, it was noted that the veteran's PTSD 
symptoms included: going into seclusion; flashbacks; sleep 
interruptions preventing more than 3-4 hours sleep per night; 
trouble controlling anger; flattened affect; memory loss, and 
a dislike of being around people. 


II.  Analysis

The Board finds the veteran's claim for an increased rating 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Arms v. West, 12 Vet.App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that, in Fenderson v. West, 12 Vet.App. 119 
(1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  As the file 
contains no indication that there was ever a change in the 
severity of the veteran's PTSD disability since the effective 
date of service connection in October 1996, staged ratings 
are not necessary in this case.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
disabling, set forth in 38 C.F.R. §§ 4.125-4.132, were 
changed, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (1998).   The record 
shows that the veteran has had notice of both the old and the 
new criteria, and they were considered by the RO.  In the 
Statement of the Case issued in May 1998, the RO set out both 
the new and the old regulations.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria; the version most favorable to the 
appellant will be applied.

Under the" old" provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., the impairment of earning capacity.  
38 C.F.R. § 4.129 (1996).  The severity of disability was 
based upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful 
employment and decrease in work efficiency.  The regulation 
emphasized that VA should not underevaluate the emotionally 
sick veteran with a good work record, nor overevaluate his or 
her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  It was for 
that reason that great emphasis was placed upon the full 
report of the examiner which was descrip-tive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 30 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 50 percent rating is warranted for psychiatric 
disability in which the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and in which, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted for 
psychiatric disability in which the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and in which the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
For a 100 percent rating to apply, the veteran's PTSD would 
have to be shown by the evidence of record to result in 
virtual isolation, totally incapacitating psychoneurotic 
symptoms, or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex  commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The present case involves a complex combination of disabling 
problems, including service-connected PTSD as well as non-
service-connected hypertension.  We recognize the difficulty 
encountered by the RO in attempting to isolate and evaluate 
the service-connected aspects of the veteran's condition, 
especially in light of the medical evidence describing in 
single terms the combined disabling effects of the veteran's 
service-connected PTSD and his non-service-connected 
hypertension.

As noted in the Introduction, above, the hypertension issue 
requires further adjudicative action by the RO, and we are 
not considering that disorder in assessing the veteran's 
degree of impairment from employment.  After considering all 
the evidence, however, the Board finds that an increased 
rating is warranted for PTSD.

We note that the VA treatment records reflect the veteran has 
been rated on the GAF scale at 50, in July 1997, and 40, in 
December 1997.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, provides for a rating of 41-50 for serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), and a rating of 31-41 for some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), OR major impairment in 
several areas, such as work or school, family relations, 
judgment , thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

We also note that the record reflects that the veteran's 
present PTSD symptoms were noted to include persistent re-
experiencing of trauma in daily intrusive thoughts (frequent 
dreams of combat, and flashbacks occurring about two or three 
times a month), persistent avoidance of associated stimuli 
(avoiding crowds, being a loner, avoiding talking about 
Vietnam, trying to block out memories, diminished interest in 
significant activities, feelings detached from everybody, and 
numbing of affect), and persistent symptoms of increased 
arousal (sleeping only three to four hours a night, feeling 
very irritable, difficulty controlling temper, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
physiological reactivity to symbolic events, and survivor 
guilt).  The examiner noted that additional PTSD 
symptomatology included auditory hallucinations, vague 
suicidal ideation without intent or plan, memory problems, 
and difficulty with attention.  

Finally, we note that, while the examining VA physician found 
that the veteran was totally unemployable due to the combined 
effects of his PTSD, his hypertension, and his stroke 
residuals, that physician also isolated his description of 
the disability due to the veteran's PTSD when he reported 
that the veteran had very severe social and industrial 
impairment related to his PTSD symptoms.   

Based upon the foregoing, we conclude that the disability due 
to the veteran's service-connected PTSD is clearly more 
severe than implied in the current rating of 30 percent.  
However, we do not find that the currently reported 
symptomatology fits precisely into one of the disability 
levels specified in the rating schedule.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the unique facts of this case warrant 
the application of the reasonable doubt doctrine.

The next higher evaluation in the rating schedule is 50 
percent.  However, granting the veteran every benefit of the 
doubt, we find that the evidence is in relative equipoise as 
to whether the veteran's PTSD is so disabling that the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired; and in which 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  As a result, the Board 
concludes that the veteran's disability picture at this time 
warrants a 70 percent evaluation under the old rating 
criteria, 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

We further conclude that a 100 percent rating is not 
warranted under either the old or the new criteria, both 
because our grant of a 70 percent rating is based upon the 
benefit of the doubt and not upon a finding that all the 
criteria for that rating have been met, and because the 
veteran was not reported to have total occupational and 
social impairment due solely to his PTSD symptoms, which are 
criteria required under the new regulation, nor does the 
evidence show that the veteran's PTSD symptoms are totally 
incapacitating so as to result in virtual isolation from the 
community or a demonstrable inability to obtain or retain 
employment, as is required for a 100 percent rating under the 
old regulation.

As explained above, both the old and new regulations for 
evaluating mental disorders were applied in this case because 
of the amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply only the rating criteria in effect on and after 
November 7, 1996, and will consider evidence developed after 
the present claim.  


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

